This replevin action was instituted by appellant, W. E. Hollis, against appellee, Walter M. Purvis, in the Little Rock Municipal Court to recover possession of one city of McGehee, Arkansas, improvement district bond of the par value of $500. The result in that court being adverse to appellant, he appealed to the circuit court of Pulaski county, where by agreement of the parties a jury trial was waived and the cause was submitted to the court upon testimony then and there adduced. The result in that court was the same as in the municipal court; therefore, this appeal.
The question for consideration is one of fact; therefore, the testimony adduced by the parties is here summarized. That introduced by appellant was to the effect that in September, 1932, he loaned one city of McGehee, municipal improvement district bond of the par value of $500 to appellee for the purpose of sale and remittance of proceeds for his account; that the bond was never sold; therefore, a return was proper. That adduced by appellee was to the effect that the bond was first delivered by appellant to appellee for the purposes asserted by appellant, but that a few days subsequent appellant employed appellee as his attorney to procure a divorce, and to compensate this service it was agreed that appellee might retain possession of the bond until compensated. *Page 822 
The trial court adjudicated the issues in favor of appellee and awarded a judgment in his behalf for attorney's fee.
But one contention is urged by appellant for reversal, namely: that there is no substantial evidence to sustain the court's finding of fact. This contention is refuted by the summary of the testimony set out above.
No error appearing, the judgment is affirmed.